DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed August 12, 2022, are responsive to the office action mailed May 12, 2022.  Claims 5, 9-14, and 17-20, were previously pending and claims 5, 9-10, 13-14, and 17, have been amended.  Claims 5, 9-14, and 17-20, are therefore currently pending and considered in this office action.
Pertaining to claim rejection under 35 USC 112 in the previous office action
Claims 9-11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome this rejection of those claims.
Response to Arguments
Pertaining to claim rejection under 35 USC 101 in the previous office action
Applicant's arguments filed August 12, 2022, have been fully considered but they are not persuasive. Claims 5, 9-14, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Applicant correctly states that “Claims 5, 9-14, and 17-20, stand rejected for being directed to an abstract idea,” but then cryptically directs the argument to claim 1.  Remarks pp.6-8.  There is no claim 1 in this application.  Applicant argues “claim 1 is directed to a specific technique,” describing in general terms several abstract limitations and declaring that each is "an additional element" of specific software "activity" per page 2 of the Memorandum of 19 April 2018.”  Remarks p.8.  Applicant offers no support for the position that the recited elements are "additional limitations [that] reflect [technological] improvement [which] integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception."  Ibid.  The cited Memorandum furthermore fails to support applicant’s representation.  There is no support in the cited Memorandum, the MPEP, or any USPTO issued guidance, for the position that “software activity” alone is “an additional element,” a technological feature, or any element presumptively supporting patent-eligibility.  Other than various citations to dissimilar and misdirected authority without supporting its applicability to the present case, applicant offers no substantive rationale in support of its position.  Applicant fails to apply the relevant considerations as they are defined in the MPEP and explained, and applied, in the detailed explanation of the rationale for the rejection that appears in the previous office actions.  The argument therefore cannot be considered persuasive.
Applicant argues that the office has not provided evidence of a factual determination that the claims do not recite a practical application.  Remarks pp.12-13, citing Berkheimer v. HP Inc., 881 F.3d 1367 -1368 (Fed. Cir. 2018).  Examiner notes that this argument combines and confuses two different approaches to the determination of eligibility.  The examiner’s assertions are sufficiently supported by reference to the claims and in light of the relevant guidance, MPEP sections, case law, and specification.  The determination in the present case is not based on a conclusion that additional elements represent well-understood, routine, or conventional activity, and no such conclusion has been stated.  It is unnecessary to establish that any particular elements are well-understood, routine, and conventional, where, as in the present case, no particular devices or elements are identified in the claims or the description as performing any particular clearly defined operations in pursuit of the claimed objectives. Where such elements are clearly described and examiner takes the position that such elements are well-understood, routine, and conventional, then evidence is necessary.  The determination of eligibility (or ineligibility) must however be made on grounds relevant to the claims at issue in each case and the requirement for evidence established in Berkheimer is not applicable in this one. The argument is not persuasive.
Pertaining to claim rejection under 35 USC 102 in the previous office action
Applicant's arguments filed August 12, 2022, have been fully considered but they are not persuasive.  Claims 5, 9, 12-14, 17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Herz et al. (Paper No. 20210805; Pub. No. US 2009/0234878 A1).
Applicant argues that the prior art “lacks disclosure of tracking data associated with all users of a same user account,” but ignores the description in the reference of the reference’s operating environment.  The reference creates profiles for serving information to a plurality of users associated with a single client.  The client account is the “same user account.”  Applicant argues that the prior art does not disclose
“generating, based on the profile vector for each of the [tracked] user profiles, a different size and fitting recommendation for each of the user profiles based on the at least one standardized attribute.”  Remarks p.14.

Applicant asserts that this is the case because the profiles “relate to different aspects of a same user.”  Ibid.  This is however incorrect because the user is defined differently in the prior art.  This prior art describes a client organization including potentially a single user but also including disclosure of multiple users accessing the same user “client.”  In any case, please note the rejections under 35 USC 112 below, and that the prior art discloses the claim as best understood and when given its broadest reasonable interpretation.  Finally it is noted that the plain language of the claim explicitly cited in applicant’s argument as noted above is disclosed in the prior art.  Any implications sought to be inserted by applicant are not determinative.  The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-14, and 17-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 13 recite inter alia
“creating a unique user account for a plurality of different users; creating, via a processor, a plurality of user profiles respectively associated with the users of the unique user account, wherein the user profiles are respectively created based at least in part on a plurality of tags provided by the user, wherein each of the tags identifies the respective user involved in a purchase of a different set of products using a same device implementing the processor; tracking user account data and user profile data associated with all of the users of the unique user account;” claim 5, and

“creating a unique user account associated with a plurality of different users; enabling each of the users to log in to the unique user account; … creating, via a processor, a plurality of user profiles respectively associated with the users of the unique user account, …; tracking user account data and user profile data associated with all of the users of the unique user account;” claim 13.

The specification describes a unique user account with “a plurality of user profiles based on the tags provided by the user,” and the “plurality of user profiles are linked to the unique user account.”  It does not describe a unique user account associated with a plurality of different users.  It describes a unique user account that allows the user, i.e., one individual user, to create multiple different user profiles using tags for purchases.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-14, and 17-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “unique user account” in claims 5, 12-14, and 20, is used by the claim to mean “an account for a plurality of different users,” while the accepted meaning of “unique” is “an account for a unique user.”  The term is indefinite because the specification does not clearly redefine the term.  Examiner notes that this could also be interpreted as a unique account for a user, but in this context “unique” is either meaningless or its meaning is unknown, leading to lack of clarity in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 9-14, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 5, 9-14, and 17-20, are directed to processes.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
creating a unique user account for a plurality of different users; creating… a plurality of user profiles respectively associated with the users of the unique user account, wherein the user profiles are respectively created based at least in part on a plurality of tags provided by the user, wherein each of the tags identifies the respective user involved in a purchase of a different set of products…; tracking user account data and user profile data associated with all of the users of the unique user account; generating a profile vector for each of the user profiles; generating, via an autoencoder neural network, latent feature vectors; aggregating the latent feature vectors; standardizing at least one attribute for at least one product based on the aggregated vectors; and generating, based on the profile vector for each of the user profiles, a different size and fitting recommendation for the respective user profile based on the at least one standardized attribute, wherein the profile vector comprises (i) the aggregation of the latent feature vectors and (ii) an aggregation of observable feature vectors.” Claim 5.

“creating a unique user account associated with a plurality of different users; enabling each of the users to log in to the unique user account; presenting a plurality of products to at least one of the users; enabling the at least one user to save one or more products for one or more purchases; enabling the at least one user to tag, in response to purchasing one or more products, each product of the one or more products with a unique identifier of a plurality of unique identifiers; creating… a plurality of user profiles respectively associated with the users of the unique user account, wherein each of the user profiles is created based at least in part on at least one unique identifier of the respective user involved in a purchase of a different set of products …; tracking user account data and user profile data associated with all of the users of the unique user account; generating a profile vector for each of the user profiles; generating, via an autoencoder neural network, latent feature vectors; aggregating the latent feature vectors; standardizing at least one attribute for at least one product based on the aggregated vectors; and generating, based on the profile vector for each of the user profiles, a different size and fitting recommendation for the respective user profile based on the at least one standardized attribute, wherein the profile vector comprises (i) the aggregation of the latent feature vectors and (ii) an aggregation of observable feature vectors.” Claim 13.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea.  Each limitation taken alone is an abstract idea and the combination of all limitations taken together results only in a more detailed abstract idea.  The recited abstract idea(s) fall within the groupings of abstract ideas described as mathematical concepts, such as mathematical relationships, mathematical formulas or equations, and certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors, and business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the step 2A inquiry.  MPEP 2106.04(II.A.2).
Step 2A, Prong 2:
In order to address prong 2 we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04 and 2106.05, Step2A2, 84 FR 50.  The additional elements in the present claims are a processor and a device implementing the processor.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the processor and “device implementing the processor” have been summarily (and tangentially) inserted in a single step with the device literally performing a mere “implement it” step.  The additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the practical application of the abstract elements is or how they are practically applied.  The substantive process is recited only by descriptions of abstract intended results of steps without indicating any particular functional acts performed by any particular devices or structural elements to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.  
The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although no additional elements have been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional element (a processor and device “implementing the processor”) is merely a prop supporting instructions to implement the abstract idea on a vaguely generalized computer environment. MPEP 2106.05(f).  The claims invoke a processor merely as a tool to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.
Finally, dependent claims (9-12, 14, and 17-20) do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas further describing the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 5, 9-14, and 17-20, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 9, 12-14, 17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Herz et al. (Paper No. 20210805; Pub. No. US 2009/0234878 A1).
Herz teaches all the limitations of claims 5, 9, 12-14, 17, and 20.  For example, Herz discloses a method for providing a plurality of services to a plurality of users, and for providing a plurality of products for purchase to a plurality of users.  Herz further teaches, pertaining to:
Claim 5. A method for providing a plurality of services to a plurality of users, the method comprising:
	●	creating a unique user account for a plurality of different users (see at least abstract indicating that “users' target profile interest summaries” are used “to generate a user-customized rank ordered listing of target objects most likely to be of interest to each user,” thereby necessitating a unique user account for each user; figs. 10, 14, indicating user pseudonym and login; ¶0140 “user first registers with the system”); and
	●	creating, via a processor, a plurality of user profiles respectively associated with the users of the unique user account, wherein of user profiles are respectively created based at least in part on a plurality of tags provided by the user, wherein each of the tags identifies the respective user involved in a purchase of a different set of products using a same device implementing the processor (see at least ¶0013 “the target profile interest summary which comprises a set of search profiles is termed the "search profile set" of a user,” ¶0015 “Because people have multiple interests, a target profile interest summary for a single user must represent multiple areas of interest, for example, by consisting of a set of individual search profiles, each of which identifies one of the user's areas of interest,” ¶0308 “content-descriptive information may be provided by a human, particularly for large or frequently accessed clusters, …. if the "year of release" attribute is highly weighted in predicting which movies a user will like, then it is useful to display average year of release as part of each cluster's label,” ¶0309 “user can locally relabel a cluster for his or her own convenience. Although a cluster label provided by a user is in general visible only to that user, it is possible to make global use of these labels via a "user labels"”);
	●	tracking user account data and user profile data associated with all of the users of the unique user account (see at least figs. 5, 10; ¶0010 “develop records of a user's interest based on passive monitoring of which articles the user accesses…. developing records of users' interests,” ¶0015 “Users' target profile interest summaries are automatically updated on a continuing basis to reflect each user's changing interests. …. all of the interests recorded in the user's target profile interest summary, … interests are determined by the user's purchasing patterns”); and 
	●	generating a profile vector for each of the user profiles (see at least ¶0094 “any profile can be represented as a vector,” ¶0099 “vector values of associative attributes. ….  The distance between two target objects X and Y with respect to their entire multi-attribute profiles Px and Py is then denoted d(X,Y) or d(Px, Py)”);
	●	generating, via an autoencoder neural network, latent feature vectors (see at least ¶0008 “automatic generation and labeling of clusters of articles,” ¶0010 “constructing "latent vectors" (SYD or PCA vectors),” ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309.  Please note: as previously indicated, labels/tags representing features are used to generate feature vectors.); 
	•	aggregating the latent feature vectors (see at least ¶0008 “automatic generation and labeling of clusters of articles,” ¶0009 “cluster articles into subpiles, … and label piles by using the determined key words,” ¶0010 “retrieving articles … by constructing "latent vectors" (SYD or PCA vectors),” ¶¶0094-0095, 0099 (a lengthy paragraph, but goes into much detail on construction of vectors), ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309);
	•	standardizing at least one attribute for at least one product based on the aggregated vectors (see at least figs. 10, 12; ¶0003 “automatically estimates the inherent quality of an article or other target object to distinguish among a number of articles or target objects identified as of possible interest to a user,” ¶0008 “automatic generation and labeling of clusters of articles,” ¶0010 “constructing "latent vectors" (SYD or PCA vectors),” ¶¶0109-0111 describe the use of smoothing algorithms on latent (passive) and active (observed) vectors (smoothing is standardization), ¶0120, ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309); and
	●	generating, based on the profile vector for each of the user profiles, a different size and fitting recommendation for the respective user profile based on the at least
one standardized attribute (see at least abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” ¶0136 “an cluster of intermediate size whose profile is similar to target profile P,” ¶0285 “The size of e determines how many example articles one must see to change the search profile substantially,” ¶0321 “target objects … in which similar items are displayed …. As described above, this grouping occurs both at the level of specific items (such as standard size Ivory soap or large Breck shampoo)”),
	●	wherein the profile vector comprises (i) the aggregation of the latent feature vectors (see at least ¶0009 “cluster articles into subpiles, … and label piles by using the determined key words,” ¶0010 “retrieving articles … by constructing "latent vectors" (SYD or PCA vectors),” ¶¶0094-0095, 0099 (a lengthy paragraph, but goes into much detail on construction of vectors)) and (ii) an aggregation of observable feature vectors (see at least ¶¶0094-0095, 0099, 0112 “using observed values of the topical interest function f(*,*),” ¶0303 “Relevance feedback in this case is provided by the user's observed actions over time”), and
	●	wherein the aggregated latent feature vectors are used to standardize an attribute for a plurality of products such that an attribute of the user is estimated (see at least figs. 10, 12; ¶0003 “automatically estimates the inherent quality of an article or other target object to distinguish among a number of articles or target objects identified as of possible interest to a user,” ¶¶0109-0111 describe the use of smoothing algorithms on latent (passive) and active (observed) vectors (smoothing is standardization), ¶0013 “a collection of target objects with similar profiles, is termed a "cluster," (i.) an aggregate profile formed by averaging the attributes of all target objects in a cluster, termed a "cluster profile,"” ¶0120).Claim 9. The method of claim 5, wherein the tracked data comprises one or more of preferences, purchase history, date of purchase, item ratings profile, and contents of a virtual shopping cart of the user (see at least abstract “"target profile interest summary" for each user… describes the user's interest level in various types of target objects,” ¶0015 “user's target profile interest summary, … are determined by the user's purchasing patterns”).Claim 12. The method of claim 5, further comprising providing discounts and promotions for at least one of the plurality of user profiles within the unique user account (see at least ¶0037).Claim 13. A method for providing a plurality of products for purchase to a plurality of users, the method comprising: 
	●	creating a unique user account associated with a plurality of different users (see at least abstract indicating that “users' target profile interest summaries” are used “to generate a user-customized rank ordered listing of target objects most likely to be of interest to each user,” thereby necessitating a unique user account for each user; figs 10, 14, indicating user pseudonym and login; ¶0140 “user first registers with the system”);
	●	enabling each of the users to log in to the unique user account (see at least figs. 10, 14, indicating user pseudonym and login);
	●	presenting a plurality of products to at least one of the users (see at least ¶0016 “target objects may be published articles, purchasable items,” ¶¶0037, 0320 “display thousands or tens of thousands of products in a fashion that helps consumers find the items they are looking for”);
	●	enabling the at least one user to save one or more products for one or more purchases (see at least abstract “user can select from among these potentially relevant target objects,” figs. 10, 14, 16);
	●	enabling the at least one user to tag, in response to purchasing one or more products, each product of the one or more products with a unique identifier of a plurality of unique identifiers (see at least ¶0139 “each of the resulting clusters is assigned a unique identifying number, and each clustered target object is labeled with the identifying number of its cluster,” ¶0141 “particular attribute in each target profile indicates whether the consumer described by that target profile has purchased product X,” ¶0320 “Useful attributes for a purchasable item include … predefined category labels … and an associative attribute listing the users who have bought this item in the past”); 
	●	creating, via a processor, a plurality of user profiles respectively associated with the users of the unique user account, wherein each of the user profiles is created based at least in part on at least one unique identifier of the respective user involved in a purchase of a different set of products using a same device implementing the processor (see at least ¶0013 “the target profile interest summary which comprises a set of search profiles is termed the "search profile set" of a user,” ¶0015 “Because people have multiple interests, a target profile interest summary for a single user must represent multiple areas of interest, for example, by consisting of a set of individual search profiles, each of which identifies one of the user's areas of interest,” ¶0308 “content-descriptive information may be provided by a human, particularly for large or frequently accessed clusters, …. if the "year of release" attribute is highly weighted in predicting which movies a user will like, then it is useful to display average year of release as part of each cluster's label,” ¶0309 “user can locally relabel a cluster for his or her own convenience. Although a cluster label provided by a user is in general visible only to that user, it is possible to make global use of these labels via a "user labels"”);
	●	tracking user account data and user profile data associated with all of the users of the unique user account (see at least figs. 5, 10; ¶0010 “develop records of a user's interest based on passive monitoring of which articles the user accesses…. developing records of users' interests,” ¶0015 “Users' target profile interest summaries are automatically updated on a continuing basis to reflect each user's changing interests. …. all of the interests recorded in the user's target profile interest summary, … interests are determined by the user's purchasing patterns”); 
	●	generating a profile vector for each of the user profiles (see at least ¶0094 “any profile can be represented as a vector,” ¶0099 “vector values of associative attributes. ….  The distance between two target objects X and Y with respect to their entire multi-attribute profiles Px and Py is then denoted d(X,Y) or d(Px, Py)”); and
●	generating, via an autoencoder neural network, latent feature vectors (see at least ¶0008 “automatic generation and labeling of clusters of articles,” ¶0010 “constructing "latent vectors" (SYD or PCA vectors),” ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309.  Please note: as previously indicated, labels/tags representing features are used to generate feature vectors.);
•	aggregating the latent feature vectors (see at least ¶0008 “automatic generation and labeling of clusters of articles,” ¶0009 “cluster articles into subpiles, … and label piles by using the determined key words,” ¶0010 “retrieving articles … by constructing "latent vectors" (SYD or PCA vectors),” ¶¶0094-0095, 0099 (a lengthy paragraph, but goes into much detail on construction of vectors), ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309);
•	standardizing at least one attribute for at least one product based on the aggregated vectors (see at least figs. 10, 12; ¶0003 “automatically estimates the inherent quality of an article or other target object to distinguish among a number of articles or target objects identified as of possible interest to a user,” ¶0008 “automatic generation and labeling of clusters of articles,” ¶0010 “constructing "latent vectors" (SYD or PCA vectors),” ¶¶0109-0111 describe the use of smoothing algorithms on latent (passive) and active (observed) vectors (smoothing is standardization), ¶0120, ¶0136 “A standard back propagation neural net … trained to take the attributes of a target object as input,” ¶0309); and
	●	generating, based on the profile vector for each of the user profiles, a different size and fitting recommendation for the respective user profile based on the at least one standardized attribute (see at least abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” ¶0136 “an cluster of intermediate size whose profile is similar to target profile P,” ¶0285 “The size of e determines how many example articles one must see to change the search profile substantially,” ¶0321 “target objects … in which similar items are displayed …. As described above, this grouping occurs both at the level of specific items (such as standard size Ivory soap or large Breck shampoo)”),
	●	wherein the profile vector comprises (i) the aggregation of the latent feature vectors (see at least ¶0009 “cluster articles into subpiles, … and label piles by using the determined key words,” ¶0010 “retrieving articles … by constructing "latent vectors" (SYD or PCA vectors),” ¶¶0094-0095, 0099 (a lengthy paragraph, but goes into much detail on construction of vectors)) and (ii) an aggregation of observable feature vectors (see at least ¶¶0094-0095, 0099, 0112 “using observed values of the topical interest function f(*,*),” ¶0303 “Relevance feedback in this case is provided by the user's observed actions over time”).
Claim 14. The method of claim 13, further comprising providing the personalized recommendations to at least one user profile associated with the unique user account (see at least abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user”).

Claim 17.  The method of claim 13, wherein the tracked data comprises preferences, purchase history, date of purchase, item ratings profile, and contents of a virtual shopping cart of the user (see at least abstract “"target profile interest summary" for each user… describes the user's interest level in various types of target objects,” ¶0015 “user's target profile interest summary, … are determined by the user's purchasing patterns”).Claim 20.  The method of claim 13, further comprising providing discounts and promotions for at least one of the plurality of user profiles within the unique user account (see at least ¶0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al. (Paper No. 20210805; Pub. No. US 2009/0234878 A1) in view of official notice (Paper No. 20210805; old and well known).
Herz teaches all of the above as noted in the rejection under 35 USC 102.  Herz discloses a) creating user profiles, b) generating profile vectors, c) observable and latent feature vectors, and d) generating personalized recommendations, but does not explicitly disclose using a Gradient Boost Classifier (GBC).  Examiner takes the position that it is old and well known in the art to use a Gradient Boost Classifier (GBC) to improve the results of machine learning models.
This is particularly the case in the present application, because the gradient boost classifier is prior art by definition.  Using a gradient boost classifier is a method known in the art by which weak machine learning models are combined to get better results.  In the present case however no machine learning models are disclosed or described in the disclosure as being used for this purpose.  Because the disclosure does not indicate what learning models are used in combination, or offer any further description besides identifying the prior art concept (GBC), this element can only be understood as the use of a generic combination of generic known prior art weak machine learning models.  A person of ordinary skill in the art would find it obvious to apply a GBC comprising a generic combination of generic known machine learning methods to any system wherein complex or voluminous data (or both) are processed and analyzed to derive a better result.  Herz in view of official notice therefore discloses:

Claim 10. The method of claim 5, wherein generating personalized recommendations further comprises using a Gradient Boost Classifier (GBC) (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Claim 11. The method of claim 10, wherein the personalized recommendations are provided to a user based on a selected user profile of the plurality of user profiles (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Claim 18.  The method of claim 13, wherein generating personalized recommendations further comprises using a Gradient Boost Classifier (GBC) (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Claim 19.  The method of claim 18 wherein the personalized recommendations are provided to a user based on a selected user profile of the plurality of user profiles (see at least Herz abstract, figs. 12, 15; ¶0002 “identification of desirable objects, … in particular to a system that automatically constructs … a "target profile interest summary" for each user,” in view of official notice regarding the use of generic prior art weak machine learning models in a GBC).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Herz to include using a Gradient Boost Classifier (GBC), as taught by official notice since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from official notice in the method of Herz.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
In further support of the official notice considering the claimed GBC as old and well known prior art examiner notes the several references cited in a prior office action as disclosing Gradient Boost Classifiers being used in similar situations.  Those references include Chiao et al. (Paper No. 20201218; Pub. No. US 2016/0071118 A1), OGAWA et al. (Paper No. 20201218; Pub. No. US 2016/0071162 A1, and Kobylkin (Paper No. 20201218; Pub. No. US 2017/0316450 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 19, 2022